Opinion of the Court
George W. Latimer, Judge:
Accused stands before us convicted by general court-martial of three unauthorized absences, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886. The sole issue presented for resolution is whether the accused was deprived of a speedy trial. A total of three hundred and seventy-nine days elapsed between the date of accused’s confinement after his first unauthorized absence and his trial, but during this period the accused unlawfully absented himself on two subsequent occasions thus adding to both his own woes and those of the Government. The salient events occurring in the interim are numerous and to aid the reader, we set them forth in chronological order.
March 4, 1957, accused went absent without leave from Loring Air Force Base, Maine.
June 27, 1957, accused surrendered to the F. B. I. at Asheville, North Carolina.
July 2, 1957, accused was delivered to military authorities at Donaldson Air Force Base, South Carolina (1400 miles from his home base).
July 18, 1957, accused departed Donaldson Air Force Base, South Carolina, for return to Loring Air Force Base, Maine.
July 20, 1957, accused arrived at Loring Air Force Base, Maine.
July 22, 1957 (approximately), charges were preferred.
July 29, 1957, accused was released from the base guardhouse.
August 21, 1957 (approximately), accused was admitted to the United States Naval Hospital at Chelsea, Massachusetts, some four hundred and fifty miles from his home station, for psychiatric examination. September 18, 1957 (approximately), accused was released from the United States Naval Hospital at Chelsea, Massachusetts.
October 16, 1957, after further preliminary inquiry, charges were preferred alleging absence without authority and the issuance, on February 23, and March 1, 1957, of two worthless checks with intent to deceive. Other specifications were dropped.
October 21, 1957, charges were referred for pretrial investigation.
October 23, 1957, the investigating officer made his report, recommending trial by special court-martial.
October 24, 1957, charges were forwarded to the Commander, Eighth Air Force, at Westover Air Force Base, Massachusetts, with a recommendation for trial by general court-martial.
At about this time, the accused made a request to plead guilty before special court-martial.
October 29, 1957, the staff judge advocate’s pretrial advice was submitted.
November 5, 1957, the charges were referred to trial by general court-martial.
November 12, 1957, the accused was served with the charges and the trial date set for December 10, 1957.
November 19, 1957, accused absented himself without authority.
December 7, 1957, accused returned voluntarily to his organization and station.
December 17, 1957, accused absented himself without authority.
March 25, 1958, accused surrendered to the Air Police at Donaldson Air Force Base, South Carolina.
*401March 31, 1958, accused departed Donaldson Air Force Base, for his home station.
April 2, 1958, he arrived at Loring Air Force Base.
April 3, 1958, charges alleging the second and third absences without leave were preferred.
April 16, 1958, new charges were received by the officer exercising summary Court-martial jurisdiction.
April 16, 1958, the charges were referred for pretrial investigation.
April 17, 1958, a report of investigation, recommending trial by general court-martial was submitted.
April 21, 1958, charges were forwarded to the officer exercising general court-martial jurisdiction (separate station).
April 29, 1958, the staff judge advocate’s advice was submitted.
April 29, 1958, all charges were referred for trial by general court-martial.
May 1, 1958, the charge sheet was forwarded to trial counsel.
May 14, 1958, the accused was served with the final charges and specifications.
July 11, 1958, the accused was arraigned, tried, convicted, and sentenced before a general court-martial.
In United States v Callahan, 10 USCMA 156, 27 CMR 230, we stated that in determining whether an accused has been denied the right to a speedy trial we must look at all the circumstances. United States v Hounshell, 7 USCMA 3, 21 CMR 129; 14 Am Jur, Criminal Law, § 136. The foregoing chronology is largely self-explanatory but several of the items warrant further discussion. The delay between July 2, 1957, and July 18, 1957, at Donaldson Air Force Base was occasioned by the necessity of securing proper disposition instructions for the accused who, at that time, had been absent without authority for a period of more than three months and had surrendered himself over one thousand miles from his home station. Charges were originally preferred two days after accused’s return to Loring Air Force Base and upon his request he was released from confinement. It was nearly four months later, on November 12, 1957, that the accused was served with the charges and the date of trial set. However, under all the circumstances, we cannot term this protraction unreasonable. During this period the accused’s admission to a naval hospital was arranged, and he spent almost a month undergoing psychiatric examination necessitated by an alleged loss of memory on his part; he had to be transported to and from the hospital which was some four hundred and fifty miles from his place of duty; a further preliminary inquiry was conducted in accordance with paragraph 32 of the Manual for Courts-Martial, United States, 1951, which resulted in a benefit to the accused in that certain specifications originally charging him with offenses were withdrawn; an investigation was held under the provisions of Article 32 of the Uniform Code of Military Justice, 10 USC § 832; the charges as modified were forwarded to the general court-martial convening authority who was located at another air base; the pretrial advice was prepared by this commander’s staff judge advocate; and the charges were returned to the accused’s group commander. In view of the necessity for such investigation and the procurement of documents from civilian as well as military sources, we cannot find in this period an “arbitrary, oppressive or vexatious delay” prejudicial to the rights of the accused. See Chinn v United States, 228 F2d 151 (CA4th Cir) (1955).
One week after accused was notified of the date of his prospective trial, he went absent without au-thority. His voluntary return nearly three weeks later was short-lived, for ten days thereafter he again unlawfully parted company with the Air Force, this time for more than three months. On March 25, 1958, he surrendered himself to military custody in South Carolina, and approximately a week later was *402returned to his station at Loring Air Force Base. While more than three months elapsed between this date and accused’s ultimate trial, we again are unable to hold this delay undue or unreasonable. It was well settled that an accused cannot exploit a delay which is attributable primarily to his own acts. Pollard v United States, 352 US 354, 77 S Ct 481, 1 L ed 2d 393; United States v Lustman, 258 F2d 475 (CA2d Cir) (1958). Even a casual perusal of the chronology set forth above will indicate that a substantial segment of this delay was occasioned by the accused’s final absence, and the necessity for additional investigation and procurement of morning report extracts from the unit which had taken custody upon his surrender in South Carolina must be taken into account.
Still another facet of this case compels our holding against the accused. The law of this Court and other Federal courts clearly establishes that the right to a speedy trial is personal and can be waived if not promptly asserted by a timely demand. United States v Hounshell, supra. United States v Lustman, supra. The record indicates the accused requested trial on the first offense during October 1957. Preter-mitting the fact that his request was conditioned upon trial by special court-martial, the Government complied with the demand and set the case for hearing. Prior to that date, accused again went absent without leave and did not return until three days before the time set for hearing. When he was again subject to military control, there was a new offense which required processing. Accused only stayed ten days and then again left for parts unknown. Accordingly, even if we were to say his demand placed a burden on the Government to proceed with the trial of the first offense forthwith, the accused’s criminal conduct relieved the Government of the duty of hearing the case on the date set. As to the other offenses, there is uncontradicted testimony that no request for trial was ever made subsequent to the final absence. We must reject the argument that, as to the latter period, the right to a speedy trial was preserved by the initial request. As previously mentioned, knowing the date of his trial had been set, accused absented himself unlawfully on two further occasions, and whatever the effect of his original request, it was most assuredly vitiated by this subsequent conduct. While we indicated in United States v Hounshell, supra, that situations peculiar to the military necessitate our caution in applying the principle of waiver, we find here no reason for doubt in connection with the period of time between the accused’s final absence and his trial. That period of time was not excessive and, absent any request, the accused is not in a position to complain. In this regard, the question arises that no demand was made because accused was uncertain as to whom to inform of his desires. We need not consider this point for the reason that no request was called to the attention of any military authority. But we might suggest as a working rule for the services that we are inclined to take a broad view as to those to whom accused’s request for a speedy trial may be directed. At the moment, we merely mention that the request might be sufficient if made to any officer who at the time is working in a military justice capacity, such as, the accused’s commanding officer, trial counsel, the law officer, convening authority, or even the inspector general.
While a substantial period elapsed here between initial confinement and trial, the record establishes no impairment of any defense available to the accused, and the factors and circumstances herein discussed compel our holding that he was not denied a speedy trial within the fair meaning of that guarantee. Finally, lest any of the language in this opinion be misconstrued, we caution the services that they ought to make every reasonable effort, consistent with the right of the defendant to prepare his defense, to process all cases expeditiously through both the preliminary and trial stages, *403Moreover, when the issue is raised, the facts necessary to a proper disposition of the question should be incorporated in the record. The right to a speedy trial, when preserved by an accused, will be fully protected by this Court, and the services ought to be able to present us with a record which reflects credit on the proceedings.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.